In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-49V
                                      Filed: April 27, 2015
                                       Not for Publication


*************************************
LATONYA BROOKS,                              *
                                             *
               Petitioner,                   *            Damages decision based on stipulation;
                                             *            influenza vaccine; Guillain-Barré Syndrome
 v.                                          *            (GBS)
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Anne C. Toale, Sarasota, FL, for petitioner.
Traci R. Patton, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On April 27, 2015, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered Guillain-Barré
Syndrome (“GBS”) that was caused by her September 6 or 9, 2012 receipt of influenza vaccine.
Respondent denies that the flu vaccine caused petitioner to suffer GBS or any other injury or
condition. Nonetheless, the parties agreed to resolve this matter informally.



1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $45,000.00, representing compensation for all damages, other than past
       medical expenses, that would be available under 42 U.S.C. § 300aa-15(a). The award
       shall be in the form of a check for $45,000.00 made payable to petitioner; and

    b. a lump sum of $33,220.49, representing reimbursement of a State of Illinois Medicaid lien.
       The award shall be in the form of a check for $33,220.49 made payable jointly to
       petitioner, Latonya Brooks, and

                        Illinois Department of Healthcare and Family Services
                        Bureau of Collections
                        Technical Recovery Section
                        401 S. Clinton St., 5th Floor
                        Chicago, IL 60607-3800
                        Re: Latonya Lahe-Radford
                        Case No: 93-203-0000G34472

        Petitioner agrees to endorse this payment to the Illinois Department of Healthcare and
        Family Services.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: April 27, 2015                                                              s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2